DETAILED ACTION
In Applicant’s Response filed 3/4/22, Applicant has amended claims 1, 4-8, 10, 12 and 15-18. Claim 11 has been cancelled. Currently, claims 1-10 and 12-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over FERD HAUBER FIGS 1-5b (DE202011107040U1; reference to machine translation) in view of Stewart-Stand (US 2007/0131323).
With respect to claim 1, FERD HAUBER discloses an embodiment in figures 1-5b of an orthopedic device (bandage 2) comprising:
a shell mechanism (bandage 2 is interpreted as comprising a shell mechanism because it has opposing sides that come together to close as shown in fig 1 like a “clamshell” and wherein 
at least one actuation element (band 6) which is configured to be actuated when the body part is introduced into the shell mechanism and which brings the shell mechanism from the open position to the closed position (when the lower leg is inserted into the open bandage, a spring force leads the bandage quasi-automatically around the lower leg and closes – para [0007]; due to the spring action of band 6, triggering of the snap mechanism reverses the concave and convex sides of the band around a body part to position the bandage firmly around the body part whereby a user can easily attach the closure surfaces to one another to close and lock the bandage on the body part – para [0032]; thus, insertion of the limb triggers or “actuates” the snap mechanism of band 6 which thereby causes the bandage to transition from the open to the closed configuration), wherein the at least one actuation element comprises a tensile force transmission element (the band 6 is interpreted as comprising a tensile force transmission element because it is a thin spring steel sheet which experiences 
wherein the tensile force transmission element (band 6) extends in the shell mechanism (as shown in fig 4a the band 6 extends along the inside of bandage 2) and is configured such that a body part inserted into the shell mechanism contacts and moves the tensile force transmission member thereby applying a tensile force that moves the shell mechanism from the open position to the closed position to partially encompass the body part (when the lower leg is inserted into the open bandage, a spring force leads the bandage quasi-automatically around the lower leg and closes – para [0007]; due to the spring action of band 6, triggering of the snap mechanism reverses the concave and convex sides of the band around a body part to position the bandage firmly around the body part whereby a user can easily attach the closure surfaces to one another to close and lock the bandage on the body part – para [0032]; thus, insertion of the limb triggers or “actuates” the snap mechanism of band 6 which thereby causes the bandage to transition from the open to the closed configuration - this is interpreted as being a transmission of tensile force that is applied to the band of the bandage in order to cause transition from the open to closed positions; the band at least partially encloses the lower leg above the ankle as shown in fig 1 – see also para [0007])).
in the closed position. However, in figure 5a, the length of band 6 and the inner circumference of the shell are shown when the bandage 2 is in an “open” configuration, but the terminal ends of the bandage (at 3.1/3.2 and 4.1/4.2) are shown in a partially overlapping position where if these ends were touching, the bandage would be in the “closed” configuration. Based on the configuration shown in figure 5a, movement of the ends of bandage 2 in a vertical direction towards one another to cause contact between the ends to “close” the bandage would not be expected to result in any change in the length of the band 6 or the inner circumference of the shell because no stretching of these elements would be required for this movement. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the tensile force transmission element has a length that is shorter than an inner circumference of the shell mechanism in both the open configuration shown in fig 5a and in the closed position since no stretching or elongation of these elements is necessary in order to merely transition from the open to closed positions of the bandage.
Ferd Hauber also discloses that the tensile force transmission element (band 6) is formed of steel (band 6 is a thin spring steel sheet – para [0027;0029]) but is silent as to the configuration of the steel material and, therefore, does not explicitly disclose that the steel band is a “cloth”. Stewart-Stand teaches cloth made of steel (woven stainless steel fabric – para 
With respect to claim 2, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 1) and FERD HAUBER also discloses that the shell mechanism (bandage 2) has at least two shell elements (left and right end portions of bandage 2 shown in fig 5a) which are configured to be moved relative to one another and be arranged relative to one another in a first position when the shell mechanism is in the open position and which are arranged in a second position when the shell mechanism is in the closed position (the end portions of bandage 2 are in a first position spaced apart from one another as shown in fig 5a which is the “open” configuration and are moved towards one another so that the closure elements 3.1/3.2 and 4.1/4.2 touch for coupling to arrange the bandage 2 in a second, “closed” position where it wraps and closes about the limb as shown in fig 1).
With respect to claim 3, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 2) and FERD HAUBER also discloses that the at least two shell elements (left and right end portions of bandage 2 shown in fig 5a) are configured to be moved relative to one another (the end portions which include the closure surfaces 3.1/3.2 and 4.1/4.2 are interpreted as being moved relative to one another when a 
With respect to claim 8, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 1) and FERD HAUBER also discloses that the orthopedic device is a leg orthosis (as shown in fig 1 bandage 2 is applied to the lower leg of a user).
With respect to claim 9, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that the tensile force transmission element has at least one stiffening element configured to reduce the flexibility of the tensile force transmission element along an extension direction of the shell mechanism. FERD HAUBER FIG 1-5b does, however, teach that the spring band element 6 is in a textile bag 13 which is formed by sewing a textile tape on the bandage 2 (para [0030; fig 5a-5b). The textile bag 13 is formed as a pocket wherein the spring band element 6 is covered by the textile bag 13 (para [0030]; fig 5b).  The textile bag 13 is interpreted as being a stiffening element that reduces the flexibility of spring band element 6 because the configuration of textile bag 13 as a pocket that encloses spring band element 6  as shown in fig 5b will function to limit the amount of flexing or stretching of the spring band element 6 in the direction of extension of the bandage 2 (i.e. circumferential direction) that can occur because the spring band element 6 cannot physically extend beyond or outside of the boundaries defined by the pocket structure. Thus, the pocket is interpreted as limiting the flexibility of spring band element 6. Therefore, although the textile bag 13 is not explicitly described as being a stiffening element configured to reduce the flexibility of the tensile force transmission element along an 
With respect to claim 10, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 1) and FERD HAUBER also discloses that the length of the tensile force transmission element (band 6) is adjustable because the spring band 6 is capable of being stretched (para [0029] line 1) and, therefore, the length of the spring band is interpreted as being “adjustable” because when stretched, the length is changed because it will be increased.
With respect to claim 12, FERD HAUBER discloses an embodiment in figures 1-5b of an orthopedic device (bandage 2) comprising:
a shell mechanism (bandage 2 is interpreted as comprising a shell mechanism because it has opposing sides that come together to close as shown in fig 1 like a “clamshell” and wherein the structure is configured to enclose and provide a protective outer case about a lower leg as shown in fig 1) operable between an open position (as shown in fig 4a where the velcro closure strips 3.1/3.2 and 4.1/4.2 are not coupled to one another), configured for a body part to be introduced into the shell mechanism (the lower leg is inserted into the bandage by unlocking a lock – para [0007] which is interpreted to mean that when the opposing ends are not coupled or locked together, the ends are spaced apart from one another in an open configuration which permits insertion of the limb into the bandage) and a closed position (as shown in fig 1), in 
at least one actuation element (band 6) configured to be actuated when the body part is introduced into the shell mechanism, the at least one actuation element moving the shell mechanism from the open position to the closed position (when the lower leg is inserted into the open bandage, a spring force leads the bandage quasi-automatically around the lower leg and closes – para [0007]; due to the spring action of band 6, triggering of the snap mechanism reverses the concave and convex sides of the band around a body part to position the bandage firmly around the body part whereby a user can easily attach the closure surfaces to one another to close and lock the bandage on the body part – para [0032]; thus, insertion of the limb triggers or “actuates” the snap mechanism of band 6 which thereby causes the bandage to transition from the open to the closed configuration), and comprises a tensile force transmission element (the band 6 is interpreted as comprising a tensile force transmission element because it is a thin spring steel sheet which experiences elastic change when exposed to external forces such that the concave side 11 becomes convex 12 – para [0027;0029]; the spring band can be stretched against the spring action but then returns back to the initial position – para [0008]; when the snap mechanism is triggered, the band reverses from the concave side to the convex side to close the bandage around a limb due to the spring action of the band – para [0007,0032] this is interpreted as being a transmission of tensile force that is applied to the band of the bandage in order to cause transition from the open to closed positions);

FERD HAUBER Fig 1-5b also discloses that the tensile force transmission element (band 6) has a length that is shorter than an inner circumference of the shell mechanism (bandage 2)(as shown in fig 5a, band 6 is shorter than the layer of material on the inner circumference of the bandage 2) but does not, however, explicitly disclose that the length of the tensile force transmission element is shorter than an inner circumference in the closed position. However, in figure 5a, the length of band 6 and the inner circumference of the shell are shown when the bandage 2 is in an “open” configuration, but the terminal ends of the bandage (at 3.1/3.2 and 
FERD HAUBER also discloses that the tensile force transmission element (band 6) is formed of steel (band 6 is a thin spring steel sheet – para [0027;0029]) but is silent as to the configuration of the steel material and, therefore, does not explicitly disclose that the steel band is a “cloth”. Stewart-Stand teaches cloth made of steel (woven stainless steel fabric – para [0005]) which is lightweight but has greater durability than other textile fabrics or plastic sheet materials (para [0004;0006]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the steel band in FERD HAUBER as a band of “cloth” since it is known in the art for steel to be in cloth or fabric form to provide a lightweight and durable material as taught by Stewart-Stand.
With respect to claim 13, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 12) and FERD HAUBER also discloses 
With respect to claim 14, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 13) and FERD HAUBER also discloses that the at least two shell elements (left and right end portions of bandage 2 shown in fig 5a) are movable relative to one another (the end portions which include the closure surfaces 3.1/3.2 and 4.1/4.2 are interpreted as being moved relative to one another when a user brings the surfaces over each other to close the bandage around the limb as described in para [0032] of the translation).
With respect to claim 19, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 12) and FERD HAUBER also discloses that the orthopedic device is a leg orthosis (as shown in fig 1 bandage 2 is applied to the lower leg of a user).
With respect to claim 20, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 12) but does not explicitly disclose .

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FERD HAUBER FIGS 1-5b (DE202011107040U1; reference to machine translation) in view of Stewart-Stand (US 2007/0131323) and further in view of Grim et al (US 7513881).
With respect to claim 4, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 2) but does not disclose that an effective length of at least one of the at least two shell elements can be adjusted in a circumferential direction of the shell mechanism.
	Grim, however, teaches an orthopedic device configured as a leg orthosis (knee brace – col 1 lines 5-7) comprising at least two shell elements (liner 14 includes left and right segments that extend from a central portion as shown in figure 7; the left/right segments are interpreted as being shell elements because these segments are on opposing sides of the device and come together to close as shown in fig 8 like a “clamshell” and wherein the structure is configured to at least partially envelope the leg during use – col 1 lines 59-60) wherein the orthosis can be custom tailored to fit the patient's leg regardless of his or her gender, height, girth, musculature, etc (col 2 lines 23-28)  because an effective length of at least one of the at least two shell elements can be adjusted in a circumferential direction of the shell mechanism (length in the circumferential direction is interpreted as being the direction extending horizontally across the device in fig 7 which is the dimension that extends in a circumferential direction when the device is closed as shown in fig 8 and will wraps circumferentially about a user’s limb during use; the liner can be trimmed to the appropriate length and width for 
each patient using markings 100 as a guide for trimming to size to provide a proper and comfortable fit - col 2 lines 26-28; col 7 lines 41-47; fig 7). Thus, it would have been obvious to 
With respect to claim 15, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 13) but does not disclose that an effective length of at least one of the at least two shell elements is configured to be adjusted in a circumferential direction of the shell mechanism.
	Grim, however, teaches an orthopedic device configured as a leg orthosis (knee brace – col 1 lines 5-7) comprising at least two shell elements (liner 14 includes left and right segments that extend from a central portion as shown in figure 7; the left/right segments are interpreted as being shell elements because these segments are on opposing sides of the device and come together to close as shown in fig 8 like a “clamshell” and wherein the structure is configured to at least partially envelope the leg during use – col 1 lines 59-60) wherein the orthosis can be custom tailored to fit the patient's leg regardless of his or her gender, height, girth, musculature, etc (col 2 lines 23-28)  because an effective length of at least one of the at least two shell elements can be adjusted in a circumferential direction of the shell mechanism (length in the circumferential direction is interpreted as being the direction extending horizontally across the device in fig 7 which is the dimension that extends in a circumferential 
each patient using markings 100 as a guide for trimming to size to provide a proper and comfortable fit - col 2 lines 26-28; col 7 lines 41-47; fig 7). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified at least one of the at least two shell elements on the device of FERD HAUBER FIG 1-5b in view of Stewart-Stand to include markings as a guide for trimming in order to adjust the effective length in the circumferential direction of the shell as taught by Grim in order to permit custom tailoring of the device to fit the patient's leg regardless of his or her gender, height, girth, musculature, etc (col 2 lines 23-28)  for a proper and comfortable fit (col 7 lines 41-47; fig 7).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over FERD HAUBER FIGS 1-5b (DE202011107040U1; reference to machine translation) in view of Stewart-Stand (US 2007/0131323) and further in view of McCabe (US 5146932).
With respect to claim 5, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 1) and FERD HAUBER also discloses that the shell mechanism is formed from a flexible material (the bandage has a flexible part at least partially enclosing the lower leg above the ankle – para [0007]). FERD HAUBER does not, however, explicitly disclose that the shell mechanism has at least one elastic shell element which experiences elastic deformation when the shell mechanism is brought from the open position to the closed position or vice-versa.

With respect to claim 16, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 12) and FERD HAUBER also discloses that the shell mechanism is formed from a flexible material (the bandage has a flexible part at least partially enclosing the lower leg above the ankle – para [0007]). FERD HAUBER does not, however, explicitly disclose that the shell mechanism has at least one elastic shell element which elastically deforms when the shell mechanism is brought from the open position to the closed position or vice-versa.
	McCabe, however, teaches a leg orthosis (garment 10 includes leg sections 12a and 12b adapted to enclose a user’s legs – col 2 lines 49-54; fig 1-4) including a shell mechanism (each leg section 12a/12b is interpreted as being a “shell mechanism” because it includes opposing sides that come together to close like a “clamshell” about a leg as shown in figures 2 and 4) wherein the shell mechanism has at least one elastic shell element (the leg sections 12a/12b each include a center elastic band 18a/18b – col 2 lines 63-64) which experiences elastic deformation when the shell mechanism is brought from the open position to the closed position or vice-versa (the leg sections 12a/12b transition from an open position as shown in fig 3 to a closed position as shown in fig 4; during application to a user the leg flaps are pulled to stretch the elastic to enclose the leg sections about the user’s legs – col 4 lines 52-55; the elastic can be stretched “to or near its stretch limit” and is stretched to provide circumferential compression as the elastic seeks to return to its relaxed state thus compressing the leg on all circumferential sides – col 3 lines 23-24, 36-38 and 43-46; the elastic material in the leg sections 

Claim(s) 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable FERD HAUBER FIGS 1-5b (DE202011107040U1; reference to machine translation) in view of Stewart-Stand (US 2007/0131323) and further in view of FERD HAUBER FIG 8 (DE202011107040U1; reference to machine translation).
With respect to claim 6, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose at least one locking device that automatically keeps the shell mechanism in the closed position.
FERD HAUBER, does, however, teach a different embodiment in figure 8 of an orthopedic device (translation para [0038]) comprising:

wherein the device includes at least one locking device that automatically keeps the shell mechanism in the closed position because the orthopedic device that is shown in figure 8 uses magnetic surfaces 43a/b or 44a/b that attract each other and fix the device in a closed state in order to prevent the device from falling off the body while providing the convenience of one-handed operation (para [0038]; the attraction of the magnetic surfaces to each other is interpreted as being “automatic” since no action is necessary from the user to bring the surfaces into contact with one another to thereby lock the device about a limb and automatically keep it in a closed position). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of FERD HAUBER figs 1-5b in view of Stewart-Stand to further include a locking device that automatically keeps the shell mechanism in the closed position, as taught in the embodiment in figure 8 of FERD HAUBER, in order to securely maintain the shell in the closed position about a limb during use.
With respect to claim 7, FERD HAUBER FIG 1-5b in view of Stewart-Stand and further in view of FERD HAUBER fig 8 discloses the invention substantially as claimed (see rejection of claim 6) and FERD HAUBER fig 8 also discloses that the at least one locking device comprises at least one magnetic lock which is automatically closed when the shell mechanism is brought into the closed position because the orthopedic device that is shown in figure 8 uses magnetic surfaces 43a/b or 44a/b that attract each other and fix the device in a closed state in order to 
With respect to claim 17, FERD HAUBER FIG 1-5b in view of Stewart-Stand discloses the invention substantially as claimed (see rejection of claim 12) but does not disclose at least one locking device that automatically keeps the shell mechanism in the closed position.
FERD HAUBER, does, however, teach a different embodiment in figure 8 of an orthopedic device (translation para [0038]) comprising:
a shell mechanism (structure defined by clamp-like elements 21 and 22 as shown in fig 8; interpreted as comprising a shell mechanism because opposing sides 21 and 22 come together to close like a “clamshell”) which can be brought into a closed position in which it is configured to be engaged at least partially around a body part arranged in the shell mechanism (the device is configured to automatically close around a body part – translation para [0038] lines 4-6), and into an open position in which the body part can be brought into the shell mechanism (“open” configuration is shown in fig 8; for application the device is pressed in the 
wherein the device includes at least one locking device that automatically keeps the shell mechanism in the closed position because the orthopedic device that is shown in figure 8 uses magnetic surfaces 43a/b or 44a/b that attract each other and fix the device in a closed state in order to prevent the device from falling off the body while providing the convenience of one-
With respect to claim 18, FERD HAUBER FIG 1-5b in view of Stewart-Stand and further in view of FERD HAUBER fig 8 discloses the invention substantially as claimed (see rejection of claim 17) and FERD HAUBER fig 8 also discloses that the at least one locking device comprises at least one magnetic lock which is automatically closed when the shell mechanism is brought into the closed position because the orthopedic device that is shown in figure 8 uses magnetic surfaces 43a/b or 44a/b that attract each other and fix the device in a closed state in order to prevent the device from falling off the body while providing the convenience of one-handed operation and the attraction of the magnetic surfaces to each other is interpreted as being “automatic” since no action is necessary from the user to bring the surfaces into contact with one another to thereby lock the device about a limb and automatically close the shell mechanism (para [0038]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the device of FERD HAUBER shown in figures 1-5b in view of Stewart-Stand and further in view of FERD HAUBER fig 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/4/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant's arguments on pages 7-15 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on pages 13-14 that because the spring 6 in Hauber has a specific shape and is formed from a specific material which enables the spring to snap into shape, replacing the spring 6 in Hauber with the steel fabric of Stewart-Stand would not provide “the very specific structure disclosed in Hauber and the spring 6 would not snap into place as described in Hauber”. The Office is not persuaded by these arguments, however, because the Office has not suggested that the spring 6 in Hauber should be replaced with the steel fabric taught in Stewart-Stand or that the cloth of Steward-Stand should somehow be incorporated into the device of Ferd Hauber. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any formed of steel (band 6 is a thin spring steel sheet – para [0027;0029]) but is silent as to the configuration of the steel material. Stewart-Stand teaches cloth made of steel (woven stainless steel fabric – para [0005]). Thus, both references are directed to articles that are made of steel but Stewart-Stand specifically teaches the steel is in the form of woven fabric. The Office has taken the position (in the claim rejections above) that “it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the steel band in Ferd Hauber as a band of “cloth”…” as taught by Steward-Stand, but the Office has not suggested that the band 6 in Ferd Hauber should be replaced with the cloth of Steward-Stand or that the cloth of Steward-Stand should somehow be incorporated into the device of Ferd Hauber.  Thus, since the band 6 is not being replaced, the shape of the band is not expected to change. Therefore, for at least this reason, the Office is not persuaded by Applicant’s arguments.
	The Office has also noted Applicant’s argument on page 14 that “because the fabric disclosed in Stewart-Stand is not taught to be elastic or springlike in any way, substituting the spring 6 disclosed in Hauber with the fabric disclosed in Stewart-Stand would destroy the functionality of the bandage 2 disclosed in Hauber”. Again, the Office is not persuaded by this argument because as discussed above, the Office has not suggested that the band 6 in Ferd Hauber should be replaced with the fabric in Stewart-Stand. Additionally, both articles are 
	The Office has also noted Applicant’s arguments on page 14 regarding the specific diameter and thickness of the steel band of Ferd Hauber which Applicant alleges would be changed by replacing the band with the fabric of Stewart-Stand, however, as discussed above, this argument is not persuasive because the Office has not suggested that the band of Ferd Hauber should be replaced with the fabric of Steward-Stand. Thus, features such as the diameter and thickness of the band are not expected to be changed.
	The Office has also noted Applicant’s arguments on page 14 that “Hauber and Stewart-Stand are directed to completely different technical fields” because “Hauber is directed to bandages and Stewart-Stand is directed to wallets” and the problems associated with bandages are not associated with wallets (and vice versa), but the Office is not persuaded by these arguments. The Stewart-Stand reference has not been cited because of its configuration as a wallet but, instead, has been relied upon for its teaching of forming a woven fabric from steel. Additionally, the Office has not suggested that a bandage should be modified with or combined with a wallet or that these articles are equivalent. However, the bandage of Ferd Hauber and the wallet of Stewart-Stand are both formed from steel and have been compared only in this regard. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments.
      Therefore, for at least the reasons provided above, Applicant’s arguments are ineffective to overcome the rejections of record and the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Capra et al. (US 2014/0257156) discloses an orthopedic device configured substantially as recited in the present claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786